UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-29963 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 88-0379462 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1313 South Killian Drive, Lake Park, Florida (Address of principal executive offices) (Zip Code) (561) 328-6488 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [_] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [_] No [_] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At August 19, 2014 the registrant had outstanding 119,135,060 shares of common stock, of which there is only a single class. FINDEX.COM, INC. QUARTERLY REPORT ON FORM 10-Q FOR FISCAL QUARTER ENDED JUNE 30, 2014 - INDEX - Page PART I - FINANCIAL INFORMATION: Item 1.Financial Statements: F-1 Balance Sheets – June 30, 2014 (unaudited) and December 31, 2013 F-1 Statements of Operations (unaudited) for the three and six months ended June 30, 2014 and for the three and six months ended June 30, 2013 F-2 Statements of Cash Flows (unaudited) for the six months ended June 30, 2014 and for the six months ended June 30, 2013 F-3 Notes to Unaudited Financial Statements F-4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 7 Item 4T.Controls and Procedures 7 PART II - OTHER INFORMATION: 8 Item 1.Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.Mine Safety Disclosures 8 Item 5.Other Information 8 Item 6.Exhibits 8 Signatures 11 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Findex.com, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, trade, net Inventories, net Other current assets Total current assets Property and equipment, net 45 Intangible assets, net Total assets $ $ Liabilities and stockholders’ deficit Current liabilities: Note payable $ $ Accounts payable, trade Accounts payable, related party Accrued royalties Accrued payroll Other current liabilities Other current liabilities from discontinued operations Total current liabilities $ $ Commitments and contingencies Stockholders’ deficit: Preferred stock, $.001 par value 5,000,000 shares authorized -0- and -0- shares issued and outstanding, respectively Common stock, $.001 par value 120,000,000 shares authorized, 109,635,060 and 103,635,060 shares issued and outstanding, respectively Paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes. F-1 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues, net of reserves and allowances $ Cost of sales Gross profit Operating expenses: Sales and marketing 2 General and administrative Bad debt expense Impairment expense Total operating expenses Loss from operations ) Other expenses, net ) Loss before income taxes ) Income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - Basic & Diluted: Net loss per share $ Weighted average shares outstanding: Weighted average shares used in computing basic and diluted loss per share See accompanying notes. F-2 Table of Contents Findex.com, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Cash received from customers $ $ Cash paid to suppliers and employees ) ) Other operating activities, net ) ) Net cash used by operating activities ) ) Cash flows from financing activities: Proceeds from note payable, net Proceeds from sale of common stock Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Reconciliation of net loss to cash flows from continuing and discontinued operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation & amortization Bad debts provision Loss on impairment expense Change in assets and liabilities: Decrease (increase) in accounts receivable ) Decrease in inventories 24 Increase in other current assets ) ) Increase in accrued royalties Increase in accounts payable Increase in other liabilities Net cash used by operating activities $ ) $ ) Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ See accompanying notes. F-3 Table of Contents Findex.com, Inc. Notes to Condensed Consolidated Financial Statements June 30, 2014 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by Generally Accepted Accounting Principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments that, in the opinion of management, are considered necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full year or for any future period. The December 31, 2013 condensed consolidated balance sheet data was derived from the Company’s audited financial statements at that date.The accompanying financial statements should be read in conjunction with the audited consolidated financial statements of Findex.com, Inc. included in the Company’s Form 10-K for the year ended December 31, 2013. USE OF ESTIMATES The preparation of financial statements in conformity with U.S. Generally Accepted Accounting Principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. CASH AND CASH EQUIVALENTS The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. PRINCIPLES OF CONSOLIDATION The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and it’s wholly owned subsidiaries. All intercompany account balances and transactions have been eliminated. RECLASSIFACTIONS Certain accounts in the Company’s 2013 financial statements have been reclassified for comparative purposes to conform with the presentation in the Company’s 2014 financial statements. DISCONTINUED OPERATIONS On May 5, 2011, the Company entered into a Software Product Line Purchase Agreement with WORDsearch Corp., L.L.C. In accordance with the Software Product Line Purchase Agreement, WORDsearch agreed to acquire from us all of the assets associated with the QuickVerse® product line which centered around the Company’s industry-leading Bible-study software program. The specific assets conveyed include, among others, the underlying software source code, registered trade names, and existing product inventories. As a result, the Company has classified this asset as well as all revenues and expenses directly related to the QuickVerse® product line as discontinued operations. See Note 9. F-4 Table of Contents INTANGIBLE ASSETS In accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 350-30, General Intangibles Other Than Goodwill, intangible assets with an indefinite useful life are not amortized. Intangible assets with a finite useful life are amortized on the straight-line method over the estimated useful lives, generally three to ten years. All intangible assets are tested for impairment annually during the fourth quarter. REVENUE RECOGNITION Within the Company’s operations as a whole, including those operations now classified as discontinued operations, the Company derives revenues from the sale of packaged software products, product support and multiple element arrangements that may include any combination of these items. The Company recognizes software revenue for software products and related services in accordance with ASC 985-605, Software Revenue Recognition. The Company recognizes revenue when persuasive evidence of an arrangement exists (generally a purchase order), the Company has delivered the product, the fee is fixed or determinable and collectability is probable. In some situations, the Company receives advance payments from the Company’s customers. The Company defers revenue associated with these advance payments until the Company ships the products or offers the support. EARNINGS PER SHARE The Company follows the guidance of ASC 260, Earnings Per Share, to calculate and report basic and diluted earnings per share (“EPS”). Basic EPS is computed by dividing income available to common shareholders by the weighted average number of shares of common stock outstanding for the period. Diluted EPS is computed by giving effect to all dilutive potential shares of common stock that were outstanding during the period. For the Company, dilutive potential shares of common stock consist of the incremental shares of common stock issuable upon the exercise of stock options and warrants for all periods, convertible notes payable and the incremental shares of common stock issuable upon the conversion of convertible preferred stock. RECENT ACCOUNTING PRONOUNCEMENTS At June 30, 2014, there were no recent accounting pronouncements that the Company believes would have a material impact on the consolidated financial statements. NOTE 2 – GOING CONCERN The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Generally Accepted Accounting Principles in the United States applicable to a going concern. As of June 30, 2014, the Company had negative working capital of $748,526, and an accumulated deficit of $9,096,374. The Company incurred a net loss of $220,859 and used $39,551 in operations for the six months ended June 30, 2014. Although these factors raise substantial doubt as to the Company’s ability to continue as a going concern through December 31, 2014, the Company has taken several actions intended to mitigate against this risk. These actions include the Merger Agreement with EcoSmart. See Note 10. NOTE 3 – INVENTORIES At June 30, 2014, inventories consisted of the following: Raw materials $ Finished goods Less reserve for obsolete inventory ) Inventories $ F-5 Table of Contents NOTE 4 – NOTE PAYABLE During the six months ended June 30, 2014, a current shareholder loaned the Company $10,000 for working capital. At June 30, 2014, the current portion of debt consisted of the following: Unsecured term note payable to a former shareholder due January 2012, plus interest at 5% APR. Interest on overdue principal accruing at 10% APR. $ Secured term note payable to a current shareholder due September 10, 2014, plus interest at 14% APR. Total $ At June 30, 2014, the Company was in arrears on the unsecured term notes payable to the former shareholder. For the security on the note payable to a current shareholder, the Company agreed to transfer the domain FormTool.com name to the shareholder to hold in escrow in case of default. The shareholder agreed to maintain the domain name in good standing throughout the term of the note and transfer the domain back to the Company within 30 days following final payment of the note. NOTE 5 – STOCKHOLDERS’ DEFICIT During the six months ended June 30, 2014, the Company sold 6,000,000 shares of common stock for gross proceeds of $30,000. NOTE 6 – IMPAIRMENT EXPENSE During the six months ended June 30, 2014, the Company did not test for impairment for the intangible assets associated with the FormTool® product line. However, the Company did test for impairment for the intangible asset associated with the FormTool® product line during the six months ended June 30, 2013 as the Company experienced a sharp decline in revenue. Furthermore, during the year ended December 31, 2012, the decision was made to postpone indefinitely the plan to revamp the Company’s FormTool.com website due to a lack of available financial and human resources. In accordance with ASC 360-10-35, Property, Plant, and Equipment, Overall, Subsequent Measurement, the Company recognized a total impairment expense of $33,561 during the six months ended June 30, 2013 for the intangible assets. This has been treated as an operating expense and included in Impairment expense on the Condensed Consolidated Statement of Operations. NOTE 7 – COMMITMENTS AND CONTINGENCIES The Company is subject to legal proceedings and claims that may arise in the ordinary course of business. In the opinion of management, the amount of potential liability the Company is likely to be found liable for otherwise incur as a result of these actions is not so much as would materially affect the Company’s financial condition. The last employment agreement with the Company’s Chief Executive Officer expired on April 14, 2010. This agreement was not extended. The Company’s Chief Executive Officer, however, has continued to be employed by us on an at-will basis since the expiration of his employment agreement at the following base annual salary rates: Chief Executive Officer Base Annual Salary $ F-6 Table of Contents Although the employment agreement has expired, the Company has accrued the following for its Chief Executive Officer as of June 30, 2014: Accrued Base Salary Included in Accrued Payroll at June 30, 2014 $ The Company has included third-party technology in FormTool® under a contract with a publisher provider that has expired. The Company is currently pursuing resolution, however, there is no guarantee that the Company will be able to secure a new agreement, or an extension, and should the publisher demand the Company cease and desist including their technology, the unknown potential negative impact could be material. The Company does not collect sales/use taxes or other taxes with respect to shipments of most of the Company’s goods into most states in the U.S.The Company’s fulfillment center and customer service center networks, and any future expansion of those networks, along with other aspects of the Company’s evolving business, may result in additional sales/use and other tax obligations.One or more states may seek to impose sales/use or other tax collection obligations on out-of-jurisdiction companies that engage in e-commerce.A successful assertion by one or more states that the Company should collect sales/use or other taxes on the sale of merchandise or services could result in substantial tax liabilities for past sales, decrease the Company’s ability to compete with traditional retailers, and otherwise harm the Company’s business. Currently, decisions of the U.S. Supreme Court restrict the imposition of obligations to collect state and local taxes and use taxes with respect to sales made over the Internet.However, a number of states, as well as the U.S. Congress, have been considering various initiatives that could limit or supersede the Supreme Court’s constitutional concerns and result in a reversal of its current position, the Company could be required to collect sales and use taxes in additional states.The imposition by state and local governments of various taxes upon Internet commerce could create administrative burdens for the Company, put it at a competitive disadvantage if they do not impose similar obligations on all of the Company’s online competitors and decrease future sales. NOTE 8 – RELATED PARTY TRANSACTIONS The Company’s executive officers and employees, from time to time, make purchases of materials and various expense items (including business related travel) in the ordinary course of business via their personal credit cards in lieu of a corporate check for COD orders and/or prior to establishment of a line of credit with a vendor. The Company does not provide its employees or executive officers with corporate credit cards and reimburse these purchases as quickly as possible. The unpaid expense account balances are included in Accounts payable, related parties on the Consolidated Balance Sheets. After the divesture of the QuickVerse® product line in 2011 and as a result largely leaving the Christian publishing space, the Company’s Chief Executive Officer entered into a license agreement for an updated version of the ClickArt software program. Given the shift in the Company's strategy to focus largely on acquiring or merging with another company and to develop its remaining software assets outside of the Christian space, the board of directors had no objection to the CEO entering into such agreement and felt there was no conflict of interest. For the fiscal year ended December 31, 2013 and for the six months ended June 30, 2014, the Company has accrued $25,000 and $15,000, respectively, in contract fees for the preparation and filing of its annual and quarterly reports. The contractor who performed the work is the Company’s one part-time employee as well as the spouse of the Company’s CEO. During the six months ended June 30, 2014, the Company experienced an increase in accounts payable due to related parties of approximately $46,000 from approximately $53,000 for the year ended December 31, 2013 to approximately $99,000 for the six months ended June 30, 2014. In large part, this increase is attributed to certain vendor payments made directly by the Company’s sole outside director, including the Company’s auditors and transfer agent, via his personal credit card. It was agreed at the time that all accounts payable due to related parties, including those due to these vendor payments, will be reimbursed as quickly as possible. NOTE 9 – DISCONTINUED OPERATIONS On May 5, 2011, the Company entered into a Software Product Line Purchase Agreement to sell the Company’s QuickVerse® product line to WORDsearch Corp., L.L.C. In accordance with the Software Product Line Purchase Agreement, WORDsearch agreed to acquire from the Company all of the assets associated with its QuickVerse® product line for $975,000 in cash at closing and the assumption of up to $140,000 of the Company’s then-existing liabilities at closing. F-7 Table of Contents On June 30, 2011, closing of the asset sale transaction governed by the Software Product Line Purchase Agreement, which is transitional in nature and expected to be ongoing through approximately the end of April, 2012, commenced.As one of the initial parts of the closing, on July 1, 2011 WORDsearch assumed possession of the physical assets conveyed in the transaction as well as control and responsibility of the business operations related to the QuickVerse® product line, including, among many other things, the receipt of revenues for sales in exchange for partial payment of the cash portion of the purchase price being paid to the Company. On April 13, 2012, the Company determined that the final closing conditions under the Software Product Line Purchase Agreement had been met, which meant that the Company was able to deliver to WORDsearch the last in a series of officer’s certificates required thereunder. Having delivered such certificate to WORDsearch on April 13, 2012, the sale of the QuickVerse® product line to WORDsearch was complete. As a result of the decision to sell the QuickVerse® product line, the Company has classified the QuickVerse® product line as discontinued operations for the six months ended June 30, 2014 and the fiscal year ended December 31, 2013. The Company has recorded the remaining class of liabilities for the QuickVerse® product line as presented below: Other current liabilities from discontinued operations: June 30, 2014 December 31, 2013 Accrued royalties $ $ Other current liabilities from discontinued operations $ $ For the six months ended June 30, 2014 and 2013 the Company did not have any operations to record as discontinued operations. NOTE 10 – SUBSEQUENT EVENTS On July 23, 2014, the Company entered into an agreement and plan of merger (the “Merger Agreement”), with each of EcoSmart Acquisition Corp., a Delaware corporation and a wholly-owned special-purpose acquisition subsidiary of the Company’s (“Merger-Sub”), EcoSmart Surface & Coating Technologies, Inc., a Florida Corporation (“EcoSmart”), and The Renewable Corporation, a Washington corporation and the majority-controlling stockholder of EcoSmart (“TRC”), pursuant to which Merger-Sub acquired all of the outstanding capital stock of EcoSmart in exchange for 111,193 shares of the Company’s Series MX convertible preferred stock, par value $0.001 per share (the “Series MX Convertible Preferred Stock”), which shares of Series MX Convertible Preferred Stock will automatically convert, on a combined basis, into a total of 277,981,807 shares of common stock, par value $0.001 upon the effectiveness of any amendment to the Company’s articles of incorporation increasing the number of authorized shares of the Company’s Common Stock to 900,000,000 or more (currently fixed at 120,000,000). On July 23, 2014, the Company completed the filings of the corresponding certificate of merger in each of the States of Delaware and Florida, thereby consummating a statutory merger (the “Merger”). In effect, the Merger involved the Company issuing new shares amounting to 70% of its Common Stock in order to acquire the business of EcoSmart. As a result of the Merger, in addition to the Company’s pre-Merger FormTool consumer software business, the Company is now the holding company of EcoSmart, which is an operating business centered around the development of a proprietary line of state-of-the-art specialty materials coatings that have a broad range of value-adding industrial, commercial, and residential applications. The Merger Agreement contains certain detailed information regarding the terms of the Merger, which, in general, govern the contractual rights and relationships, and allocate certain risks, between and among the parties in relation to the Merger. The Merger Agreement additionally sets out the legal effects and procedural mechanics surrounding the conversion and exchange of the EcoSmart common stock and other securities into FIND securities, including how and when the EcoSmart securityholders will receive new certificates reflecting the FIND securities to which they became entitled as a result of the Merger. The Merger Agreement provides that, as of the consummation of the Merger, which occurred on July 23, 2014 contemporaneously with the signing of the Merger Agreement, EcoSmart merged with and into Merger-Sub, a wholly-owned subsidiary of FIND recently formed under the laws of the State of Delaware for the specific purpose of effecting the Merger, and as a result, the entity that was EcoSmart prior to the Merger has now been merged out of existence while the business of EcoSmart has, as a result of the Merger, effectively become a wholly-owned subsidiary of FIND, albeit now held in the form of the recently-formed Delaware corporation. F-8 Table of Contents On July 23, 2014, the Company completed a private offering of securities to a single individual investor and another to a board member. The securities sold in the offering to the investor consisted of 3,000,000 shares of common stock, representing 2.74% of the Company’s total issued and outstanding common stock. The securities sold in the offering to the board member consisted of 6,000,000 shares of common stock, representing 5.48% of the Company’s total issued and outstanding common stock. The purchase price for both was $0.005 per share, representing a 17% discount to the then quoted market price for the Company’s common stock, and the aggregate proceeds amounted to $45,000, all of which was paid in cash. On July 29, 2014, the Company’s board of directors authorized the issuance of the following shares of Series MX Convertible Preferred Stock: Date of Issuance Class of Security Issued Subscriber Category Number of Shares Issued Consideration Value (1) 7/29/2014 Series MX Preferred Outside Director (2) $ 7/29/2014 Series MX Preferred Controller (3) $ 7/29/2014 Series MX Preferred Executive Officer (3) $ 7/29/2014 Series MX Preferred Corporate Counsel (4) $ Total Shares (1) Calculated in each case on the basis of each share of Series MX Convertible Preferred Stock carrying a value of $16.00 per share, which was arrived at on the basis of a value attributable to the Company’s common stock of $.0064 per share, which was the publicly quoted closing price of the Company’s common stock on the OTCQB on July 29, 2014. (2) Shares to be issued in lieu of cash for partial director’s fees accrued and unpaid from October 2012 through March 2014. (3) Shares to be issued in lieu of cash for partial payroll accrued and unpaid from October 2012 through March 2014. (4) Shares to be issued in lieu of cash for certain legal fees accrued from January 2014 through July 2014. The date to which events occurring after June 30, 2014, the date of the most recent balance sheet, have been evaluated for possible adjustment to the financial statements or disclosure is August 19, 2014, which is the date on which the financial statements were available to be issued. F-9 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of Findex.com, Inc. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business.Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company.Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. This information should be read in conjunction with our unaudited condensed consolidated financial statements and the notes thereto included in Item 1 of Part I of this quarterly report, and our audited financial statements and the notes thereto and our Management’s Discussion and Analysis of Financial Condition and Results of Operation contained in our annual report on Form 10-K for the fiscal year ended December 31, 2013. Description of Business Since 1999, and until the completion of a merger that was consummated July 23, 2014 and that resulted in a major change in focus of the Company, our business had been developing, publishing, marketing, distributing and direct-selling off-the-shelf consumer and organizational software products for the Windows platform.Following divestitures between 2007 and 2011 of our two largest selling software titles, which had consistently combined to account for the overwhelming majority of our revenues during the period they were owned by us, our continuing operations up until July 23, 2014, while not nominal, were very limited and insubstantial in terms of revenue, both relative to what they had been in years prior to 2011 and by any appropriate standalone measure.For the fiscal period ended June 30, 2014, our operations consisted exclusively of those relating to FormTool.com and its related line of business/legal form generation software products, as well as two language tutorial products. On July 23, 2014, we, entered into an agreement and plan of merger (the “Merger Agreement”), with each of EcoSmart Acquisition Corp., a Delaware corporation and a wholly-owned special-purpose acquisition subsidiary of ours (“Merger-Sub”), EcoSmart Surface & Coating Technologies, Inc., a Florida Corporation (“EcoSmart”), and The Renewable Corporation, a Washington corporation and the majority-controlling stockholder of EcoSmart (“TRC”), pursuant to which Merger-Sub acquired all of the outstanding capital stock of EcoSmart in exchange for 111,193 shares of our Series MX convertible preferred stock, par value $0.001 per share (the “Series MX Convertible Preferred Stock”), which shares of Series MX Convertible Preferred Stock will automatically convert, on a combined basis, into a total of 277,981,807 shares of our common stock, par value $0.001 (our “Common Stock”) upon the effectiveness of any amendment to our articles of incorporation increasing the number of authorized shares of our Common Stock to 900,000,000 or more (currently fixed at 120,000,000).On July 23, 2014, we completed the filings of the corresponding certificate of merger in each of the States of Delaware and Florida, thereby consummating a statutory merger (the “Merger”). In effect, the Merger involved our issuing new shares amounting to 70% of our Common Stock in order to acquire the business of EcoSmart. -1- Table of Contents As a result of the Merger, in addition to our pre-Merger FormTool® consumer software business, we are now the holding company of EcoSmart, which is an operating business centered around the development of a proprietary line of state-of-the-art specialty materials coatings that have a broad range of value-adding industrial, commercial, and residential applications.EcoSmart is currently divided into two basic product areas.One product area is currently centered around a line of specialty industrial glass-based “smart surface” coatings that have a wide range of uses across each of the industrial, commercial, and household market segments and that are centered around a U.S. patented technology that, either on its own or when coupled with any of an array of available proprietary formula additives, offers a unique combination of beneficial surface properties that allow for a broad array of multi-surface and end-product applications.The other product area involves a proprietary surfacing process – for which a U.S. patent is currently pending – to treat and cover existing floors, walls, counter-tops and table-tops, that offers property owners and occupants of all types a cost-effective means of enjoying a virtually limitless array of very lightweight, aesthetically desirable and high-demand decorative options, coupled with a variety of meaningfully beneficial surface-layer properties, without the necessity for having to remove and dispose of the floors, walls, counter-tops and table-tops already in place, and which process affords a uniquely attractive solution to those property owners and occupants otherwise facing the very costly, time-consuming and administratively burdensome challenges of having to remove and dispose of existing legacy-laden, chemically contaminated and/or vinyl asbestos tile (so-called “VAT”).Over time, management intends to develop EcoSmart in the strategic direction of becoming a leading research-oriented high-tech specialty “smart-surface” materials development and licensing company centered around a highly qualified research team and state-of-the-art research lab and applying a combination of organic and inorganic chemistries, materials science engineering, and nanotechnology.EcoSmart currently has expertise and capabilities in each of these areas. Management Overview During the six months ended June 30, 2014, there were no new developments to the FormTool® product line in regards to either the software program itself or the dedicated website.Although we formulated plans prior to 2013 to develop a new version of our FormTool® software package as well as to undertake a cosmetic and functional makeover of the related marketing website, and executing such plans remains a relatively high priority, our ability to do so has been dependent, among other things, on our having available the requisite financial resources, which, to date, we have not, and which, looking ahead, is highly uncertain.At this time, and given these financial constraints, we are unable to provide any estimate in terms of our completing either the FormTool® product and/or website updates that we believe ought be meaningfully relied upon, and, moreover, there can be no assurance that, should financial resources become available, we will continue to be of a view that FormTool® is worthy of further investment as a business line given the current uncertainties surrounding recent developments stemming from the Merger with EcoSmart and our related broader strategic objectives. A key focus of management during the six months ended June 30, 2014 centered on the strategic determination to begin a long-term shift in our product lines away from those within the faith-based vertical market and more towards those that extend across the business and consumer segments more generally. Simultaneously, management attention was largely focused on effecting the Merger with EcoSmart.Specifically, a significant amount of time was devoted to fulfilling the due diligence investigation process, including the conducting of a detailed review of the associated legal and accounting documentation in an effort to appropriately quantify and qualify EcoSmart’s historical financial position and transactions, as well as its day to day operational affairs and related matters, in each case in preparation for closing of the then-contemplated transaction. At this time, near-term liquidity poses a continuous challenge to us and is expected to continue to do so for the foreseeable future.Moreover, the need to find ways to stretch our very limited economic resources places ongoing strains on our very limited human resources. Results of Continuing Operations for Quarters Ending June 30, 2014 and June 30, 2013 Statements of Continuing Operations for Three Months Ending June 30, Change Net revenues $ $ $ Cost of sales ) ) Gross profit $ $ $ Sales, marketing and general and administrative expenses ) ) ) Bad debt expense ) Impairment expense ) Total operating expenses $ ) $ ) $ ) Loss from operations $ ) $ ) $ ) Other income (expenses), net ) ) ) Loss before income taxes $ ) $ ) $ ) Income tax (provision) Net loss from continuing operations $ ) $ ) $ ) -2- Table of Contents Statements of Continuing Operations for Six Months Ending June 30, Change Net revenues $ $ $ ) Cost of sales ) ) Gross profit $ $ $ ) Sales, marketing and general and administrative expenses ) ) ) Bad debt expense ) Impairment expense ) Total operating expenses $ ) $ ) $ ) Loss from operations $ ) $ ) $ ) Other income (expenses), net ) ) ) Loss before income taxes $ ) $ ) $ ) Income tax (provision) Net loss from continuing operations $ ) $ ) $ ) The differing results of operations are primarily attributable to the following for the three and six months ended June 30, 2014: ▪ an increase in sales, marketing and general and administrative expenses resulting from an increase in travel and personnel expenses as we pursued the Merger Agreement with EcoSmart; ▪ a bad debt expense for the three and six months ended June 30, 2013 due to multiple direct attempts by us to the principals of WORDsearch to recover the remaining escrow balance of the $975,000 Software Product Line Purchase Agreement have gone unanswered by the principals of WORDsearch; ▪ an impairment expense for the three and six months ended June 30, 2013 related to a valuation decrease in the FormTool® intangible asset as a result of a sharp decline in revenue derived from the asset; and ▪ an increase in interest expense related to the decrease in overall available cash to pay certain vendors. In future periods, we anticipate an increase in overall Company revenues as well as an increase in overall sales, marketing and general and administrative expenses due to the completed Merger with EcoSmart that took place on July 23, 2014. Revenues The following tables present our revenues for continuing operations for the three and six months ended June 30, 2014 and June 30, 2013 and dollar and percentage changes from the prior year. Change Revenues for Continuing Operations for Three Months Ending June 30, % to Sales % to Sales $ % Gross revenues $ 63
